Title: To Alexander Hamilton from Tench Coxe, 19 January 1795
From: Coxe, Tench
To: Hamilton, Alexander


Sir,
Treasury Department,Revenue-office, January 19th 1795
A doubt has been suggested by the Supervisor of Kentucky, whether the carriage tax for the first year is exigible and collectible in that district, under the circumstances following which are extracted from his letter.
“These (the new Revenue laws) came to me as Inspector of the 7th Survey in the district of Virginia, and the necessary preliminary measures were taken on my part for carrying them into effect, by publications, advertisements and notices suitable to the several subjects. Before the time specified for taking the entries of carriages, the act of the President changed the nature of my Office, and by consequence annulled the authority of the Supervisor of Virginia within this state. And my Commisssion as Supervisor not arriving in time to recognize this subject for the present year, it is presumed that no further notice can be taken of Carriages until I receive your further directions. And indeed I do not know what might have been the event of actually putting the Law in force, as threats were thrown out that the officer who had advertised he would attend to receive the entries of Carriages, should receive a mark. And besides, that the Collectors have sometimes been obstructed in the Execution of their business by parties either avowed or disguised. Attempts have certainly been made to raise a mob to seize the papers of my office.”
The date of the Presidents Act erecting Kentucky and the Western Territory into an entire new District is the 20th day of August 1794.
The date of Thos. Marshalls commission as Supervisor is the 22d day of August 1794.
The date of the carriage law is the 5th. day of June 1794.
I raise two questions.
First—whether the tax is exigible and collectible, if the attendance directed by the 3d Section of the law, has been given by an officer under warrant of the Supervisor of Virginia.
Secondly—whether the tax is exigible and collectible if no such attendance (on a day in September) of an officer under Warrant of the Supervisor of Virginia or of Kentucky has been given.
I conceive no penalty was incurred unless an officer did attend agreeably to notice.
The Supervisor desires the Attorney Generals opinion and my own, “whether he could or can sell after the 1st day of October 1794, any Spirits distilled in his own Stills, and from his own grain and fruit.”
I am, Sir,   with great respect   Your most Obedient Servant,

Tench CoxeCommissr. of the Revenue
The Secretary of the Treasury

